Case 2:18-cv-09276-DMG-PLA Document 6 Filed 11/01/18 Page 1 of 2 Page ID #:58

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                                  CASE NUMBER:

CLAUDIA SARAHI RUEDA VIDAL
                                                     2:18−cv−09276−DMG−PLA
                                   PLAINTIFF(S)

      v.
U.S. DEPARTMENT OF HOMELAND SECURITY ,
et al.
                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                                      REQUEST FOR ISSUANCE OF SUMMONS
                                 DEFENDANT(S).




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
  10/31/2018               3               Request for Summons
Date Filed          Doc. No.      Title of Doc.
ERROR(S) WITH DOCUMENT:

The caption of the summons must match the caption of the complaint verbatim. If the caption
is too large to fit in the space provided, enter the name of the first party and then write “see
attached.” Next, attach a face page of the complaint or a second page addendum to the
Summons.
Summons is not directed to the defendant(s). The defendant’s name must appear in the
“To:” section of the summons.




Other Error(s):
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                  Clerk, U.S. District Court

                                                  By: /s/ Estrella Tamayo
Date: November 1, 2018                            Estrella_Liberato@cacd.uscourts.gov
                                                     Deputy Clerk



      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
Case 2:18-cv-09276-DMG-PLA Document 6 Filed 11/01/18 Page 2 of 2 Page ID #:59

    Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




     − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
